Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 1 of 7

UNITED STATES DISTRICT COURT
NOR'I`HERN DISTRICT OF NEW YORK

 

LD DAYS and HARRIETT DAYS,

Plaintiffs, VERIFIEI) ANSWER
5: l S-CV-1334 (LEKH)EP)
vs.

CITY OF SYRACUSE, ONONDAGA COUNTY
SHER_IFF and ONONDAGA COUNTY,

Defendants.

 

Defendants, Onondaga County Sheriff and Onondaga County, by their attomey, Robert
A. Durr, County Attorney, Carol L. Rhinehart, of counsel, as and for an Answer to Plaintift‘s
Complaint, alleges and shows to the Court as follows:

l. Since the following paragraph Statcs a legal conclusion, no response is required

To the extent a response is required, Defendants DENY the allegations contained in paragraphs 9

and l6.

2. ADMIT the allegations contained in paragraph 2 and 3 of the Complaint.

3. DENY the allegations contained in paragraphs 10, ll, 12 and 13 of the
Cornplaint.

4. LACK SUFFICIENT INFORMATION T() FORM A BELIEF as to the
allegations contained in paragraphs 1, 4, 7, 8, 14 and 15 of the Cornplaint and therefore DENY.

5. DENY so much of the allegations contained in paragraph 5 that alleges that the
County of Onondaga Was served With the Notice of Claim and LACK SUFFICIENT
INFORMATION TO FORM A BELIEF as to the remaining allegations of said paragraph.

6. DENY so much of the allegations contained in paragraph 6 as they relate to the

Onondaga County Sheriff’ s Departrnent and LACK SUFFICIENT INFORMATION TO

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 2 of 7

FORM A BELIEF as to the remaining allegations of said paragraph

7. DENY each and every other allegation contained herein which has not been
specifically admitted, denied or otherwise controverted

8. DENY that the Notice of Clairn was served Within the statutory period prescribed
by law and DENY that said Notice of Claim was served upon the proper party, and further
DENY that the purported written Notice of Claim was served or filed in accordance with Section
50-e of the General Municipal Law or Section 52 of the County Law in such cases made and
provided, and that any writings served or caused to be served purporting to be a Notice did not
comply in form or substance With the provisions of the statutes in such case made and provided

DEFENDANTS’ AFFRMATIV§DEFENSES

9. Defendants set forth below its affirmative defenses. By setting forth these
affirmative defenses, Defendants do not assume the burden of proving any fact, issue, or element
of a cause of action where such burden properly belongs to Plaintiffs. Moreover, nothing stated
herein is intended or shall be construed as an acknowledgement that any particular issue or
subject matter necessarily is relevant to Plaintiffs’ allegations

FoR A FIRST` AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE As FoLLows=

10. That any damages alleged to have been sustained by Plaintiffs were caused or
contributed to in full or in part by the culpable conduct andfor carelessness including
comparative negligence and/or assumption of the risk of Plaintifl`s or third persons over whom
Deferrdants have no control, and not by any culpable conduct on the part of Defendants, its
agents, servants or employees Plaintiffs, therefore, are not entitled to any award or recovery

herein, and by reason of such culpable conduct attributable to Plaintiffs and/or third persons, any

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 3 of 7

damages recovered by Plaintiffs should be diminished in such proportion as the culpable conduct
of Plaintiffs or third persons bear to the culpable conduct of these Defendants.

FOR A SECOND AFFIRMA'I`IVE DEFENSE,
'I`HESE DEFENDANTS ALLEGE AS FOLLOWS:

ll. Defendants are afforded statutory and common law immunity as to the allegations
contained in Plaintiffs’ Cornplaint.

FOR A 'I`HIRD AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

12. Plaintiff failed to perform conditions precedent to the initiation of this suit.
FOR A FOURTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:
13. The pleadings are insufficient and are not in the form prescribed, and, therefore,

do not state a cause of action.

FOR A FIFTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

14. The Complaint fails to state a claim upon Whjch relief may be granted

FOR A SIXTH AFFIRMATIVE DEFENSE,
THESE DEFEN])ANTS ALLEGE AS FOLLOWS:

15. The allegations of Plaintift‘s Cornplaint are barred by the appropriate statute of

limitations

FOR A SEVENTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

16. Defendants acted reasonably and in good faith.

FOR AN EIGHTH AFFIRMATIVE DEFENSE,
TI-IESE DEFENDANTS ALLEGE AS FOLLOWS:

l?. The Court has not obtained personal jurisdiction over each answering Defendant,

_3_

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 4 of 7

for lack of personal service of the Sunrmons and Complaint herein.

FOR A NINTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

18. The Complaint fails to state specific acts of conduct attributable to the named
Defendants which give rise to liability pursuant to 42 U.S.C. § 1983.

FOR A TENTH AFFIRMATIVE DEFENSE,
'I`HESE DEFENDANTS ALLEGE AS FOLLOWS:

19. The Complaint fails to allege the existence of a custom, policy or procedure of the
municipal defendant which give rise tc liability pursuant to 42 USC §1983.

FOR AN ELEVENTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

20. lf` the Plaintiff obtains any recovery in this action against this Answering
Defendant, such recovery and liability against this Answering Defendant should be limited
pursuant to Article 16 of the CPLR; the liability, if any, of the Defendant to the Plaintiff for non-
economic loss shall be limited to the Defendant’s equitable share of the culpable conduct causing
or contributing to the total liability for the non-economic loss of the Plaintiff, if any.

FOR A TWELFTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

21. Plaintif`fs have failed tc name a necessary party.

F()R A THIRTEENTH AFFIRMATIVE DEFENSE,
THESE DEFENDANTS ALLEGE AS FOLLOWS:

22. Upon information and belief, this answering Defendant is absolutely and!or
qualifiedly immune from the allegations and claims which make up Plaintiff‘s complaint in that
the acts and omissions complained of are discretionary and governmental in nature rather than

ministerial

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 5 of 7

F()R A FOURTEENTH AFFIRMATIVE DEFENSE,
THESE I)EFENDANTS ALLEGE AS FOLLOWS:

23. Upon information and belief the Plaintiff may have, or might in the future, reach
agreements andfor settlement with co-Defendants or other non-party tort feasors and in the event
of any such circumstance will be obliged to immediately disclose the same to this Defendant at
which time the Defendant will have the right to set-off any and all other available relief pursuant
to GOL §15-108 and cases decided thereunder.

AS A SEPARATE CROSS-CLAIM AGAINST THE DEFENDANT,
CITY OF SYRACUSE, THESE DEFEN])ANTS
ALLEGE AS FOLLOWS:

24. That if Pla'mtiffs were caused to sustain damages at the time and place set forth in
Plaintiffs' Complaint through any carelessness, recklessness or negligence other than the
Plaintiffs’ own-carelessness, recklessness or negligence, said damages were sustained by reason
of the sole, active and primary carelessness, recklessness or negligence on the part of the
Defendant, City of Syracuse, its agents, servants andfor employees without any active or
affirmative negligence on the part of these Answering Defendants contributing thereto.

25. That by reason of the foregoing, the Defendant, City of Syracuse, will be liable to
these Answering Defendants in the event and in the amount of recovery herein by the Plaintiii`s,
and these Answering Defendants demand apportionment of liability, contribution,
indemnification and judgment over and against the Defendant, City of Syracuse, for the amount
of` Plaintiff‘s recovery.

DEMAND FOR .]URY TRIAL

26. These Answering Defendants demand a trial by jury.

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 6 of 7

WHEREFORE, the Defendants, Onondaga County Sheriff and Onondaga County,
demands judgment (a) dismissing the Complaint, or, in the alternative, (b) diminishing the
damages recoverable in such proportion as the culpable conduct of Plaintiffs or third persons
bear to the culpable conduct of these Defendants, or (c) in the event of a judgment in favor of
Plaintiffs herein against these Answering Defendants, that the ultimate rights of the Defendants
as between themselves be determined in this action and that these Answering Defendants have
judgment over and against the Defendant, City of Syracuse, for any sum which may be recovered
herein by the Plaintiff against these Answering Defendants, together with reasonable counsel
fees and costs incurred in this action, and for such other and further relief as is just and proper.
Dated: November 26, 2018

Yours, etc.,

§MM,MY

aoBERT A. DUKR '
COUNTY ATTORNEY

Carol L. Rhinehart, of counsel
Attorneys for County Defendants
Office & P. O. Address

421 Montgomery St., lOth Floor
Syracuse, New York 13202

stats or NEW YoRK)
coUNTY or oNoNDAGA) ss.:

Carol L. Rhinehart, being duly swom, deposes and says: that she is a Deputy County
Attomey, irl and for the County of Onondaga, New York, Defendant in this action; that she has
read the foregoing Answer and knows the contents thereof; that the same is true to the
knowledge of deponent, except as to the matters therein stated to be alleged on information and
belief, and that as to those matters she believes it to be true. That this verification is made by
deponent for the reason that Defendant is a municipal corporation and that deponent is one of its
Deputy County Attomeys; that the source of deponent‘s information and the grounds of her
belief are statements received from heads of departments or County employees, or that the

_6_

Case 5:18-cV-01334-LEK-DEP Document 4 Filed 11/26/18 Page 7 of 7

material allegations are within the personal knowledge of deponent, wherefore, deponent makes

draw

CAROL L. RHns’EHART

Sworn to before me this
26"1 day of November, 201 s.

Norary Publg

 

 

NANCYLMORAN
NOTA.HY PUBUCS}'!\"'!`_' O:’~'. ' _."3.` *"OFIK

sc. #0;4_. _;
oftUNUAGA C .‘.`H'
retransmission ar nn nancy

  

 

 

 

 

